Name: Commission Regulation (EC) NoÃ 566/2007 of 24 May 2007 removing the Republic of Chile from the list of beneficiary countries in Annex I to Council Regulation (EC) NoÃ 980/2005 applying a scheme of generalised tariff preferences
 Type: Regulation
 Subject Matter: trade policy;  America;  EU finance;  economic policy
 Date Published: nan

 25.5.2007 EN Official Journal of the European Union L 133/12 COMMISSION REGULATION (EC) No 566/2007 of 24 May 2007 removing the Republic of Chile from the list of beneficiary countries in Annex I to Council Regulation (EC) No 980/2005 applying a scheme of generalised tariff preferences THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 980/2005 of 27 June 2005 applying a scheme of generalised tariff preferences (1), and in particular Article 26 thereof, Whereas: (1) The Republic of Chile is included in the list of beneficiary countries of the Communitys scheme of generalised tariff preferences, set out in Annex I to Regulation (EC) No 980/2005. (2) The incorporation, into the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, of all of the tariff preferences granted to Chile under the Communitys scheme of generalised tariff preferences has been completed with the consolidation effected by Decision No 2/2006 of the EU-Chile Association Council of 16 October 2006 on the amendment of Annex I to the Agreement (2). (3) Article 3(2) of Regulation (EC) No 980/2005 provides for the removal of a country from the list of beneficiary countries in Annex I thereto, when it benefits from a preferential commercial agreement with the Community which covers at least all of the preferences provided by that scheme for that country. (4) Annex I to Regulation (EC) No 980/2005 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Generalised Preferences Committee, HAS ADOPTED THIS REGULATION: Article 1 The Republic of Chile shall be removed from the list of beneficiary countries of the Communitys scheme of generalised tariff preferences, set out in Annex I to Regulation (EC) No 980/2005. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 2007. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 169, 30.6.2005, p. 1. (2) OJ L 322, 22.11.2006, p. 5. Decision 2006/792/EC.